COURT OF COMMON 'PLEAS
FOR  STATE OF DELAWARE

WILMINGTON, DELAWARE 19801

SHELDON K. RENNIE

JUDGE

October 23, 2015

Monil Amin, Esquire Allison S. Mielke, Esquire
Deputy Aﬁéimﬁiyﬁmeral Eugene J. Maurer, Jr., PA.
and N. Emmet; 7th Floor 1201 -A King Street
Wilmington, DE 19801 Wilmington, DE 19801
Attorney for the State of Delaware Attorney for Defendant

RE: State v. Brandy Johnson
Cr. A. No.: 1407004177

Dear Counsel:

On October 1, 2015, the Court heard argument on Defendant’s Motion to Compel in the
above-referenced matter. Defendant requested that the Court compel the State to produce certain
documents within Ofﬁcer Camevale’s Professional Standards ﬁle, as well as witness interviews,
supplemental police reports, and other notes written by law enforcement personnel. At the
hearing, the Court ordered the State to conduct a Brady review of the documents and items that
Defendant sought.

On October 15, 2015, the State ﬁled a letter with the Court and provided an itemized list
of the documents and items sought by Defendant, and its position of whether such items and
documents were discoverable. On October 19, 2015, Defendant submitted a response to the

Court. While the parties agreed that some documents and items were discoverable, they

disagreed on other portions of the discovery request. As a result, the Court conducted an in
camera review of those remaining portions to determine whether they were discoverable.

The Court will conduct an in camera review of the personnel ﬁles of a law enforcement
ofﬁcer “[i]n limited but appropriate situations” in order to ascertain whether those ﬁles contain
any information that should be disclosed to the defendant.1 In order for the Court to review these
ﬁles however, the defendant must “establish[] a factual basis for the requested ﬁles” and
“advance ‘some factual predicate which makes it reasonably likely that the ﬁle will bear such
fruit and that the quest for its contents is not merely a desperate grasping at a straw.”2 In other
words, the request for an in camera review should not be a “‘vehicle from which . . . [to] embark
on an unwarranted exploration of the . . . [ofﬁcer]’s professional past.’”3 At the hearing on the
Motion to Compel, the Court found that the Defendant established a proper factual basis to look
into the law enforcement ofﬁcer’s personnel ﬁles.

In this case, the documents and items sought by Defendant were separated into eleven
(11) categories. Of those, there were six (6) categories that were in dispute.4 After reviewing the
documents and information contained in these categories, the Court ﬁnds that the following
categories are not discoverable:5 Category (2) the screen shot of Ofﬁcer Carnevale’s PSU box;
Category (3) the Professional Standards Unit Report of Investigation for both Ofﬁcer Carnevale

and Ofﬁcer Daller; Category (11) Ofﬁcer Carnevale’s Sustained Disciplinary File and; the

1 State v. Torres, 2002 WL 31478167 at *1 (Del. Super. Oct. 31, 2002) (citing Snowden v. State, 672 A.2d
1017 (Del. 1996)).

2 Snowden, 672 A.2d at 1023—24.

3 Torres, 2002 WL 31478167 at *1 (quoting State v. Watson, 2002 WL 1652241, at *1 (Del. Super. July
17, 2002)).

4 Counsel were in agreement that sections 1, 4, 5, 7, and 9 were discoverable, and therefore, the State
provided Defendant with those items.

5 The documents and/or information contained in these categories either had no bearing on the case at
hand or can be found in one of the categories that the Court ﬁnds to be discoverable.

2

additional materials from Ofﬁcer Carnevale’s personnel ﬁle that were provided on October 17,
2015. The following sections, however, are discoverable: Category (6) witness video statements;
Category (8) the video statements of Ofﬁcer Carnevale and Ofﬁcer Daller and; Category (10) the
redacted Police Report and Use of Force Report of both Ofﬁcer Camevale and Ofﬁcer Daller.
Although both parties agree that the videos are subjected to State v. Jencks,6 the State has offered
to produce them to Defendant in advance of trial. The Court appreciates the State’s offer and
directs that the videos and the other matters found to be discoverable be turned over to Defendant
by close of business on October 26, 2015.

IT IS SO ORDERED.

 

ennie,
Judge

6 353 US. 657 (1957).